Citation Nr: 1829487	
Decision Date: 06/14/18    Archive Date: 06/27/18

DOCKET NO.  14-32 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for hearing loss prior to August 11, 2017, and in excess of 40 percent thereafter, to include the propriety of the reduction in evaluation from 50 percent to 40 percent.  

2.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD), prior to August 11, 2017, and in excess of 70 percent thereafter.

3.  Entitlement to an initial compensable rating for sinusitis, status post sinus surgery, prior to August 11, 2017, and in excess of 10 percent thereafter.

4.  Entitlement to a rating in excess of 50 percent for degenerative joint disease with mechanical low back pain and intervertebral disc syndrome prior to August 11, 2017, and in excess of 10 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for sciatic nerve involvement associated with intervertebral disc syndrome, left lower extremity.

6.  Whether new and material evidence has been received to reopen the previously-denied claim of entitlement to service connection for hypertension.

7.  Whether new and material evidence has been received to reopen the previously-denied claim of entitlement to service connection for obstructive sleep apnea with nocturnal snoring and hypoxemia.

8.  Whether new and material evidence has been received to reopen the previously-denied claim of entitlement to service connection for residuals of a right ankle sprain.

9.  Whether new and material evidence has been received to reopen the previously-denied claim of entitlement to service connection for residuals of a left ankle sprain.

10.  Whether new and material evidence has been received to reopen the previously-denied claim of entitlement to service connection for a skin disability, to include tinea cruris of the groin, acne vulgaris of the chest wall, and hives.

11.  Whether new and material evidence has been received to reopen the previously-denied claim of entitlement to service connection for headaches.

12.  Entitlement to service connection for a heart disability.

13.  Entitlement to service connection for cold feet.

14.  Entitlement to service connection for left shoulder numbness and tingling.

15.  Entitlement to service connection for a right knee disability.

16.  Entitlement to service connection for a left knee disability.

17.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from September 1981 to September 1992, including service in the Southwest Asia Theater of Operations.  He is the recipient of the Army Good Conduct Medal on three occasions, the Army Service Ribbon, the Air Assault Badge, and the Army Achievement Medal with one oak leaf cluster.

This matter comes before the Board of Veterans' Appeals (Board) from February 2012, May 2012, and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The appellant filed timely Notices of Disagreement (NOD), received in June 2012 and May 2015.  Statements of the Case (SOC) were issued in August 2014 and August 2017.  Timely substantive appeals were received in September 2014 and September 2017.  Two Supplemental Statements of the Case (SSOC) were issued in August 2017.

The Board notes that new claims that are based on distinctly and differently diagnosed diseases or injuries than a previously denied claim must be considered independently, despite similar symptoms.  Therefore, new and material evidence is not required in such cases.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding sensorineural hearing loss was distinct from conductive hearing loss).  In Velez v. Shinseki, 23 Vet. App. 199 (2009), the U.S. Court of Appeals for Veterans Claims (Court) looked to three factors to distinguish a new claim from a petition to reopen: 1) what symptoms were previously used in describing the prior claim, 2) what the medical evidence showed at the time of the prior denials, and 3) how broadly the RO adjudicated the scope of the prior claim.

In April 1999, the Board denied entitlement to service connection a skin disability, to include tinea cruris of the groin and acne vulgaris of the chest.  At the time of such decision, the appellant had reported experiencing a rash.  See December 1997 hearing transcript.  The medical evidence of record showed diagnoses which included tinea cruris of the groin and acne vulgaris of the chest.  The Board adjudicated the claim broadly, as a "skin disorder."  The addition of "to include tinea cruris of the groin and acne vulgaris of the chest" was to note the appellant's currently-diagnosed disorders.  In the instant claim, the appellant again contends that he experiences a rash, or "hives," as a result of his active service.  See NOD received in June 2012.  In light of the Velez factors, the Board has recharacterized the issues of (1) whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for tinea cruris of the groin and acne vulgaris of the chest wall; and (2) entitlement to service connection for hives as a single claim: whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a skin disability, to include tinea cruris of the groin, acne vulgaris of the chest, and hives.  

Entitlement to service connection for shoulder condition was denied in a February 1997 rating decision.  At the time of the February 1997 rating decision, the appellant reported shoulder pain on elevation of both shoulders.  The medical evidence revealed posttraumatic arthritis of the bilateral acromion processes.  Service connection for shoulder condition was denied because there was no evidence of an in-service injury or disease.

The Board finds that the appellant's current claim of service connection for left shoulder numbness and tingling is a new claim, rather than a petition to reopen.  Numbness and tingling were not reported with respect to the claim denied in February 1997, nor was there medical evidence of such.  Although the scope of the prior claim was broad, a shoulder "condition," the other two factors weigh in favor of finding the claim for left shoulder numbness and tingling to be a new claim.  Id.  

The Board notes that in response to an August 2017 SOC which addressed the issues of service connection for right and left knee disabilities, right and left ankle sprains, headaches and a skin disability, the appellant submitted a VA Form 9 in September 2017 indicating that he wished to appeal all of the issues.  Per an October 2017 Report of General Information, the appellant stated that he would resubmit the Form 9 via postal mail.  To date, however, no corrected substantive appeal has been received.  Thus, the Board finds that the appellant does not desire a Board hearing with respect to these issues, but will accept the September 2017 substantive appeal as timely.

The issues of entitlement to: (1) a rating in excess of 50 percent for PTSD, prior to August 11, 2017, and a rating in excess of 70 percent thereafter; (2) a rating in excess of 50 percent for degenerative joint disease with mechanical low back pain and intervertebral disc syndrome prior to August 11, 2017, and in excess of 10 percent thereafter; (3) a rating in excess of 10 percent for sciatic nerve involvement associated with intervertebral disc syndrome, left lower extremity, previously evaluated as peripheral nerve deficits; (4) service connection for a heart problem; (5) service connection for cold feet; (6) service connection for left shoulder numbness and tingling; (7) service connection for residuals of a right ankle sprain; (8) service connection for residuals of a left ankle sprain; (9) service connection for a right knee disability; (10) service connection for a left knee disability; and (11) TDIU; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2017 rating decision, the RO reduced the rating for the appellant's service-connected bilateral hearing loss from 50 percent to 40 percent, effective August 11, 2017.

2.  The 50 percent disability rating for the appellant's service-connected bilateral hearing loss had been in effect since January 18, 2005, which was a period of greater than five years, but less than 20.

3.  The RO's action in reducing the rating for the appellant's service-connected bilateral hearing loss from 50 percent to 40 percent, effective August 11, 2017, did not result in a reduction of compensation.

4.  The evidence of record at the time of the August 2017 rating decision clearly reflected a material improvement in the appellant's service-connected bilateral hearing loss which resulted in an improvement in his ability to function under the ordinary conditions of life and work.  Specifically, the record showed sustained improved hearing acuity on two audiograms with sustained improved speech discrimination using the Maryland CNC Word List. 

5.  Multiple audiometric examinations conducted during the period on appeal show that the appellant's service-connected bilateral hearing loss equates to no more than a 50 percent rating prior to August 11, 2017, and no more than a 40 percent rating thereafter.  In October 2010, he had Level I hearing loss in the right ear and Level I in the left.  In August 2017, he had Level VII hearing loss in the right ear and Level VII in the left ear.  

6.  The appellant's sinusitis has been manifested by three to six non-incapacitating episodes annually over the period of the claim.  He has not had three or more incapacitating episodes annually which require prolonged antibiotic treatment or more than six non-incapacitating episodes annually characterized by headaches, pain, and purulent discharge or crusting; the appellant has not undergone surgery for sinusitis during the period on appeal.

7.  A February 1997 rating decision denied service connection for residuals of right and left ankle sprains.  The appellant was duly notified of the RO's determination and his appellate rights but did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision. 

8.  Evidence received since the final February 1997 rating decision denying service connection for residuals of right and left ankle sprains relates to an unestablished fact necessary to substantiate the claim and, presuming its credibility, raises a reasonable possibility of substantiating the service connection claim for residuals of a right and left ankle sprains.

9.  An April 1999 Board decision denied service connection for a skin disorder, to include tinea cruris of the groin and acne vulgaris of the chest wall.  The appellant was duly notified of the Board's determination and his appellate rights but did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

10.  Evidence received since the final April 1999 Board decision denying service connection for a skin disorder is cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

11.  A July 1998 rating decision denied service connection for hypertension.  The appellant was duly notified of the RO's determination and his appellate rights but did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

12.  A February 2008 rating decision denied service connection for headaches, hypertension, and obstructive sleep apnea, with nocturnal snoring and hypoxemia.  The appellant was duly notified of the RO's determination and his appellate rights but did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

13.  Evidence received since the final February 2008 rating decision denying service connection for headaches is cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

14.  Evidence received since the final February 2008 rating decision denying service connection for hypertension is cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.

15.  Evidence received since the final February 2008 rating decision denying service connection for obstructive sleep apnea, with nocturnal snoring and hypoxemia, is cumulative, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The reduction of the rating for bilateral hearing loss from 50 percent to 40 percent, effective August 11, 2017, was proper.  Restoration of the 50 percent disability rating for bilateral hearing loss, effective August 11, 2017, is not warranted.  38 U.S.C. §§ 1155, 5112, 5107 (2012); 38 C.F.R. §§ 3.105, 3.344, 4.85, Diagnostic Code 6100 (2017).

2.  The criteria for a rating in excess of 50 percent for bilateral hearing loss prior to August 11, 2017, and a rating in excess of 40 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  The criteria for an initial rating of 10 percent, and no higher, for sinusitis have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 4.97, Diagnostic Code 6513 (2017).

4.  The February 1997 rating decision denying service connection for residuals of right and left ankle sprains is final.  38 U.S.C. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996).

5.  New and material evidence has been received to warrant reopening of the claim of service connection for residuals of right and left ankle sprains.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

6.  The April 1999 Board decision denying service connection for a skin disorder, to include tinea cruris of the groin and acne vulgaris of the chest wall, is final.  38 U.S.C. § 7104(b) (1991); 38 U.S.C. § 20.1100 (1998).

7.  New and material evidence has not been received to warrant reopening of the claim of service connection for a skin disorder.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

8.  The July 1998 rating decision denying service connection for hypertension is final.  38 U.S.C. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

9.  The February 2008 rating decision denying service connection for headaches, hypertension, and obstructive sleep apnea, with nocturnal snoring and hypoxemia, is final.  38 U.S.C. § 7105(c) (2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

10.  New and material evidence has not been received to warrant reopening of the claim of service connection for headaches.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017). 

11.  New and material evidence has not been received to warrant reopening of the claim of service connection for hypertension.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).

12.  New and material evidence has not been received to warrant reopening of the claim of service connection for obstructive sleep apnea, with nocturnal snoring and hypoxemia.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Increased Evaluations

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Where a claimant appeals the denial of a claim of an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy, and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different, or "staged," ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Entitlement to a rating in excess of 50 percent for hearing loss prior to August 11, 2017, and in excess of 40 percent thereafter.  

A review of the record shows that in March 2006, the appellant was afforded a contracted examination in connection with a claim for an increased rating for hearing loss.  Audiological evaluation conducted at the examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
50
70
75
LEFT
110
100
110
100
100

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and of zero percent in the left ear.

The audiologist described the results as "questionable due to suspected malingering."  The audiologist explained that "[s]ome degree of malingering is suspected overlying true hearing loss, as the patient was able to respond readily to his name being called in the waiting room and he demonstrated good ability to communicate one on one[,] even when not facing the speaker."  The audiologist recommended further audiological testing at a later date to confirm the results.  

Despite the audiologist's recommendations, no further testing was conducted and in an April 2006 rating decision, the RO assigned a 50 percent rating for bilateral hearing loss, effective January 18, 2005.  

In August 2010, the appellant again filed a claim for an increased rating for bilateral hearing loss.  

The appellant was afforded a contracted examination in October 2010.  The examiner noted that the appellant was a very poor historian.  The examiner indicated that he had difficulty understanding the claims that the appellant was making.  The appellant reported functional impairment in the form of difficulty holding telephone conversations and communicating with co-workers.  Audiological evaluation conducted at the examination showed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
35
40
LEFT
15
10
30
30
35

The 1000-4000 Hertz average was 30 decibels in the right ear and 26.25 in the left.  Speech recognition using the Maryland CNC word list was 100 percent in the right ear and 100 percent in the left.  These findings are equivalent to Level I hearing loss in the right ear and Level I in the left.  See 38 C.F.R. § 4.85, Table VI.  

In a February 2012 rating decision, the RO denied a rating in excess of 50 percent for bilateral hearing loss.  The RO noted that although the October 2010 VA examination had shown improvement in the appellant's hearing loss disability, because sustained improvement had not been definitively established, the 50 percent rating would be continued pending a future reexamination.  The appellant appealed the RO's determination.  

The appellant was afforded a contracted examination in August 2017.  With respect to the functional impact of his hearing loss disability, the appellant reported that his hearing was "awful" and that he misunderstands everyone.  He indicated that he did not talk to others because he cannot understand what they are saying.  Audiological evaluation conducted at the examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
70
65
80
LEFT
65
65
80
75
85

The 1000-4000 Hertz average was 69 decibels in the right ear and 76 in the left.  Speech recognition using the Maryland CNC word list was 60 percent in the right ear and 64 percent in the left.  These findings are equivalent to Level VII hearing loss in the right ear and Level VII in the left.  See 38 C.F.R. § 4.85, Table VI.  

In an August 2017 rating decision, the RO assigned a 40 percent rating for bilateral hearing loss, effective August 11, 2017.  The RO explained that although the October 2010 VA examination had shown that the appellant's hearing loss no longer met the criteria for a 50 percent rating, because that rating had been in effect more than five years, another examination was scheduled to determine if the improvement was sustained.  The second examination conducted in August 2017 continued to show that the 50 percent rating was no longer warranted; thus, the rating had been reduced accordingly.  The RO explained that although the rating for hearing loss had been reduced, the appellant's combined rating and compensation was unchanged.  

Rating Criteria

Impairment of auditory acuity (hearing loss) is evaluated pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I, for essentially normal acuity, through Level XI, for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the pure tone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d) (2015).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).  In cases where impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

The regulatory provisions also provide two additional circumstances under which alternative tables can be employed.  One is where the pure tone thresholds of the frequencies of 1000, 2000, 3000, and 4000 Hz are 55 decibels or greater.  The second is where pure tone thresholds are 30 decibels or less at frequencies of 1000 Hz and below, and are 70 decibels or more at 2000 Hz.  See 38 C.F.R. § 4.86.

Propriety of Rating Reduction

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e). 

In this case, the reduction effectuated by the August 2017 rating decision did not result in a reduction or discontinuance of compensation payments being made.  Specifically, prior to the reduction, the appellant had a combined disability rating of 90 percent.  Following the reduction, the appellant still had a combined disability rating of 90 percent; and his compensation benefits were not reduced.  Accordingly, the Board finds that compliance with the procedures outlined under 38 C.F.R. § 3.105(e) was not required.  See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with 60 days' notice before issuing a rating decision reducing a disability rating if the decision does not reduce the overall compensation paid to the veteran).

As there was no procedural error in the reduction of the disability rating for bilateral hearing loss, the Board now will consider whether the reduction was legally and factually appropriate.

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  

Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The above considerations are required for ratings which have continued for long periods at the same level, i.e. five years or more.  38 C.F.R. § 3.344(c).

Once the five-year requirement of 38 C.F.R. § 3.344 has been satisfied, a reduction of the pertinent rating percentages can only be effected if the reduction complies with the provisions of 38 C.F.R. § 3.344(a).  The reduction can be justified only if there is a showing by a preponderance of the evidence that the rating reduction is warranted.  Brown v. Brown, 5 Vet. App. 413 (1993).

Specifically, the U.S. Court of Appeals for Veterans Claims requires that adjudicators must: 1) review the entire record of examinations and medical and industrial history to ascertain whether the recent examination(s) on which the reduction was based were full and complete; 2) decline to use examinations which are less full and complete than those on which payments were authorized or continued; 3) not reduce an evaluation except in cases where all the evidence clearly warrants a finding of material improvement.  In addition, where material improvement in the physical condition is clearly shown, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Brown, at 419-20.

Prior to reducing a veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. § 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The U.S. Court of Appeals for Veterans Claims has held that such review requires VA

to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. . . . Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.

Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  See also 38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the conditions had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Upon reviewing the entire record, the Board finds that the reduction from 50 percent to 40 percent for bilateral hearing loss was proper.

VA rating reductions must "be based upon review of the entire history of the veteran's disability." Faust v. West, 13 Vet. App. 342, 349 (2000), citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The appellant's 50 percent rating for bilateral hearing loss was based primarily upon the report of a March 2006 contracted audiological examination.  When he was reexamined in October 2010, however, the audiological findings showed Level I hearing loss in both ears, which would equate to a noncompensable rating.  The August 2017 examination revealed more severe hearing loss than in October 2010, but nonetheless confirmed the improvement in audiometric findings since the March 2006 examination.  The Board finds that these examination results are reflective of continued, material improvement in the appellant's hearing loss disability.  

In order to warrant a reduction, however, the evidence must show that the appellant's service-connected hearing loss disability materially improved overall, resulting in an improvement in his ability to function under the ordinary conditions of life and work.  After reviewing the record, the Board finds that the improvement reflected in the October 2010 and August 2017 audiological findings was indicative of an improvement in the appellant's ability to function under the ordinary conditions of life and work.  

The October 2010 examination reflected the appellant's report that he experienced difficulty with telephone conversations and communicating with coworkers.  The October 2010 examiner indicated that the effect of the appellant's disability on his usual occupation and daily activities was "none."  The August 2017 examination reflected the appellant's report that his hearing loss disability caused difficulty hearing in noisy environments and in group situations.  He described misunderstanding others and stated that he did not talk to people as a result.  

As set forth above, the audiometric tests conducted at the 2010, and 2016 examinations reflected a measured improvement in his hearing acuity since the 2010 examination.  With respect to his functional abilities, the hearing loss symptoms described by the appellant at the 2006, 2010, and 2017 examinations are contemplated by the schedular rating criteria, as audiometric and speech discrimination testing was designed to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial settings.  59 Fed. Reg. 17295 (April 12, 1994); Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017).  Because the audiometric findings showed material and sustained improvement, and because the appellant did not exhibit or describe any other impairment not contemplated by the rating schedule, the Board finds that the improvement shown by the audiometric tests is reflective of an improvement in the appellant's ability to function under the ordinary conditions of life and work.  The Board therefore finds that the reduction from 50 percent to 40 percent, effective August 11, 2017, was proper.  The August 2017 examination revealed pure tone threshold testing results and speech discrimination testing results via the Maryland CNC Word List which warranted the 40 percent rating.  

Based on the foregoing, the evidence demonstrates that a material improvement in the severity of the appellant's service-connected bilateral hearing loss actually occurred, has been sustained, and reflects an improvement in the appellant's ability to function under the ordinary conditions of life and work.  Under these circumstances, there is no evidence of record that would justify the restoration of the 50 percent schedular rating under Diagnostic Code 6100.  Accordingly, the preponderance of the evidence is against restoration of a 50 percent schedular rating for bilateral hearing loss. 

Entitlement to an Increased Rating for Hearing Loss

Applying the facts in this case to the applicable legal criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 50 percent prior to August 11, 2017, and a rating in excess of 40 percent thereafter, for bilateral hearing loss.

As set forth above, the appellant underwent audiometric examinations to evaluate his hearing acuity in October 2010 and August 2017.  The results of the October 2010 examination are equivalent to Level I hearing loss in the right ear and Level I in the left.  See 38 C.F.R. § 4.85, Table VI.  Such equates to a noncompensable rating, when applied to 38 C.F.R. § 4.85, Table VII.  The Board has also considered the provisions of 38 C.F.R. § 4.86; however, because the pure tone thresholds of 1000, 2000, 3000, and 4000 Hz are not all 55 decibels or greater, it is inapplicable for the October 2010 examination results.  

The August 2017 examination findings are equivalent to Level VII hearing loss in the right ear and Level VII in the left.  See 38 C.F.R. § 4.85, Table VI.  Such equates to a 40 percent rating, when applied to 38 C.F.R. § 4.85, Table VII.  As the pure tone thresholds of the frequencies of 1000, 2000, 3000, and 4000 Hz are 55 decibels are greater for each ear, the Board has considered whether a higher rating would be warranted if Table VIA were used.  However, the findings from the August 2017 examination are equivalent to Level V hearing loss in the right ear and Level VI in the left, under Table VIA.  Such would equate to a 20 percent rating, which is less beneficial than the 40 percent rating if Table VI were used. 38 C.F.R. § 4.85, Table VII.

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the appellant's hearing loss disability is more severe for compensation purposes than demonstrated on the audiological evaluations discussed above.

The Board has considered the appellant's description of his hearing loss disability, to include his characterization that it is "awful."  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).   In this case, as explained above, the numeric designations correlate to a the current disability ratings.  Moreover, as described above, the rating criteria contemplate the Veteran's bilateral hearing loss disability.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, including his difficulty hearing and understanding speech.  The Board further finds that other than difficulty hearing or understanding speech, the record on appeal contains no evidence of other symptoms attributable to the service-connected hearing loss, such as dizziness, vertigo, or ear pain, not contemplated by the rating criteria. 

For these reasons, the Board finds that the preponderance of the evidence is against a schedular rating in excess of 50 percent prior to August 11, 2017, and a rating in excess of 40 percent thereafter, for bilateral hearing loss.

Entitlement to an initial compensable rating for sinusitis, status post sinus surgery, prior to August 11, 2017, and in excess of 10 percent thereafter

The appellant's status post sinus surgery is rated under Diagnostic Code (DC) 6513.  The General Rating Formula for Sinusitis is applicable to DC's 6510 through 6514.  38 C.F.R. § 4.97.

A noncompensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A note states that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC's 6510-6514.

In pertinent part, the record on appeal includes a November 2010 clinical note which shows that the appellant complained of nasal and post-nasal drainage and pressure over the sinuses.  The assessment was sinusitis.  Antibiotics and nasal drops were prescribed.

The appellant was afforded a sinus examination in March 2012.  The claims file was reviewed.  The examiner noted that the appellant used Flonase as needed.  The examiner indicated that the appellant did not have chronic sinusitis nor did he exhibit findings, signs or symptoms attributable to chronic sinusitis.  He had had no non-incapacitating episodes or incapacitating episodes of sinusitis in the last 12 months.  The appellant exhibited rhinitis but there was a less than 50 percent obstruction of the nasal passage on both sides.  There was no permanent hypertrophy of the nasal turbinates, there were no nasal polyps, and there were no granulomatous conditions.  There were no larynx or pharynx conditions, he did not have a deviated nasal septum, and there were no tumors or neoplasms.  X-rays revealed surgery-related inferior left maxillary density versus a minor inflammation.  All other spaces appeared to be clear.  There was no functional impact.  The examiner noted that there was evidence of prior maxillary sinus surgery on X-ray but the appellant had not reported a history of sinus surgery, nor was a sinus surgery noted in prior clinical records.  The examiner indicated that the appellant had not returned calls for further information.

A February 2013 clinical note states that the appellant complained of three days of sinus pain and pressure. 

April 2014 clinical notes indicate that the appellant requested antibiotics for a "self-diagnosed sinus infection."  It was explained that he would need to be seen by a provider and diagnosed before an antibiotic could be prescribed.

November 2014 clinical notes state that the appellant complained of sinus headache, rhinorrhea, nasal and chest congestion, and cough with green phlegm.  The impression was acute sinusitis.

In March 2016, the appellant was prescribed Cetirizine and Fluticasone for sinusitis.  He noted that he had missed work for approximately one week due to acute sinusitis.

An April 2017 clinical note states that the appellant reported dizziness with sinus headaches and fatigue for the past 24 hours.  Chest pain and sudden vision changes were denied.  He was diagnosed with chronic sinusitis and prescribed Cetirizine and Fluticasone.

The appellant was afforded a contracted examination in August 2017.  The appellant reported inflamed nostrils and difficulty breathing.  He was noted to be status post sinus surgery.  The appellant explained that he had undergone facial surgery after a fall in 1988.  He indicated that he had received frequent treatment with antibiotics and allergy pills over the years to help manage his symptoms and claimed to have experienced at least 22 acute sinus episodes annually.  He also reported having sores inside the nostril at the time.  His current symptoms were frequent nasal congestion, soreness, and drainage.  The current treatment was Flonase and allergy pills.  He was diagnosed with sinusitis.  After reviewing the record and examining the appellant, the examiner determined that the appellant had had four non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting in the past 12 months.  He had not experienced any non-incapacitating episodes of sinusitis requiring prolonged (four to six weeks) of antibiotic treatment in the past 12 months.  He underwent maxillofacial surgery in 1988 due to fracture and trauma to the left nose.  There was no effect on his ability to work.  

After reviewing the evidence and affording the appellant the benefit of the doubt, the Board finds that the severity of his sinusitis more nearly approximates the 10 percent rating criteria for the entire period on appeal.  

The appellant has reported experiencing chronic congestion, postnasal drainage, and soreness, and the need for constant, non-antibiotic medication throughout the period on appeal.  As set forth above, at the August 2017 examination, the examiner reviewed the clinical records and took the medical history and concluded that he suffered from four non-incapacitating episodes of sinusitis in the past 12 months.  The Board notes that although the March 2012 examination indicated that the appellant had had no non-incapacitating episodes of sinusitis in the past 12 months, VA clinical records dated from November 2010 to April 2017 note the appellant's complaints of symptoms such as nasal congestion, episodic sinus pain and pressure, and a sinus headache, as well as impressions of acute sinusitis.  The Board finds that this evidence provides a sufficient basis upon which to conclude that the appellant's sinusitis has produced three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  

However, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for any portion of the period on appeal.  The clinical evidence shows that the appellant has not experienced incapacitating episodes of sinusitis which have required prolonged antibiotic treatment.  Further, although he has claimed to have experienced 22 episodes of non-incapacitating sinusitis annually, the Board assigns greater probative weight to the examiner's objective description of the frequency and character of the appellant's sinusitis episodes, as well as the outpatient clinical records.  The examiners' objectivity, as well as their clinical expertise and training, render their descriptions more probative as to the nature of the appellant's episodes.  The appellant himself has been described as an unreliable historian and the record contains notations of malingering in connection with another service-connected disability.  In addition, the record suggests that what the appellant has reported as episodes of sinusitis may not be accurate.  For example, in April 2014, the appellant sought treatment and indicated that he needed antibiotics for a self-diagnosed sinus infection.  The clinician, however, explained that an infection was a medical determination requiring diagnosis by a professional prior to the prescription of antibiotics.  No antibiotics were prescribed on that date.  In summary, the Board finds that both the VA examination reports and the clinical evidence indicate that the appellant has experienced four to six non-incapacitating episodes annually and no incapacitating episodes, warranting the assignment of a 10 percent rating.  A 30 percent rating is not warranted, absent probative evidence of more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, DC 6513.  

The Board has also considered whether a higher 50 percent rating is allowed under the facts of this case, but finds that such a rating is not warranted.  There is no competent evidence, nor is it contended, that the appellant has undergone any surgery for his sinusitis during the period on appeal.  

As the evidence preponderates against an initial rating in excess of 10 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  See 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

For claims such as this one, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118; but see Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

Skin Disability

An April 1999 Board decision denied service connection for a skin disability.  The Board noted the appellant's reports of a recurrent post-service rash and his contentions that his skin disability was related to service, including exposure to chemical smoke in the Persian Gulf.  The Board also reviewed the service treatment records as well as post-service treatment records reflecting acne vulgaris, eczema, and tinea cruris.  Finally, the Board considered the appellant's hearing testimony to the effect that his skin disorders first appeared in 1991 when he was in the Persian Gulf and that his body just started breaking out.  The Board concluded, however, that the record did not contain probative evidence of a nexus between the Veteran's current skin diseases and his active service, to include in-service episodes of hidradenitis suppurativa.  The appellant did not appeal the Board's decision within the applicable time period.  Thus, the decision is final and not subject to revision on the same factual basis.  

In order to determine whether new and material evidence has been received and the claim may be reopened, the Board has reviewed the entire record, with particular attention to the additional evidence received since the final April 1999 Board decision.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

The additional evidence received since the final April 1999 Board decision includes statements from the appellant and additional VA medical records.  The appellant has described continued difficulties with skin disabilities, including a rash, and has reiterated his contentions that there is a causal connection between in-service chemical exposure and his current skin disabilities.  The additional VA medical records note continued complaints and treatment for skin disabilities, but contain no indication that these disabilities are causally related to the appellant's active service.  Under these circumstances, the Board finds that the additional evidence is cumulative of evidence previously considered in the April 1999 decision.  

The critical element in the April 1999 denial of service connection was the lack of evidence of a nexus between a current skin disability and the appellant's active service.  The appellant's opinions regarding a nexus between such, including his reports of continuity of symptomatology, were of record at the time of the denial.  Because the evidence received since April 1999 is cumulative of the evidence of record at the time of the prior final denial of the claim, it is not new and material.  38 C.F.R. § 3.156.  

Consequently, the Board finds that new and material evidence has not been received and the claim of service connection for a skin disability is not reopened.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of Right and Left Ankle Sprains

A February 1997 rating decision denied service connection for residuals of left and right ankle sprains.  In the decision, the RO considered the appellant's service treatment records which showed that the appellant had been diagnosed with a left ankle sprain in February 1992 after he twisted it.  The RO noted that the remaining service treatment records were entirely silent for any residuals of the left ankle sprain and that the appellant's separation examination was normal.  The RO further noted that the service treatment records were entirely silent for complaints or abnormalities pertaining to the right ankle.  With respect to the post-service clinical evidence, the RO noted that a VA examination conducted in January 1997 had shown X-rays of both ankles which showed tiny osteophytes which are indicative of repeated spraints.  The RO denied the claim on the basis that a right ankle sprain had not been shown in service, the left ankle sprain was acute and transitory, and the post-service ankle disabilities were not shown to be related to service.  

The appellant was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.  Thus, the decision is final and not subject to revision on the same factual basis.  

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  The Board has therefore reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in February 1997.  The additional evidence includes statements from the appellant to the effect that he sustained a right ankle sprain during air assault training as well as his statements that he sustained trauma to this ankles as a result of marching in cold weather in the Korean Demilitarized Zone (DMZ).  See Statement received in September 2017.  

This evidence is new, as it was not before the RO at the time of its February 1997 rating decision.  Further, presuming its credibility as required by Justus, it is material, as it relates to an unestablished fact necessary to substantiate the claim.  Service connection was denied, in part, because the RO determined that the appellant's February 1992 left ankle sprain was acute and transitory and that there was no in-service injury or disease regarding a right ankle sprain.

Under these circumstances, the Board finds that new and material evidence has been presented.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Accordingly, the Board finds that the appellant's previously denied claims of service connection for residuals of right and left ankle sprains are reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

Although the record is sufficient to warrant reopening of the claims, it is not sufficient to allow the grant of the benefits sought.  Once a claim is reopened, the statutory duty to assist is triggered.  See 38 U.S.C. § 5103.  For reasons explained below, additional development is necessary before the Board may proceed with a decision on the merits.

Headaches

A February 2008 rating decision denied service connection for headaches, finding that there was no evidence in service of headaches.  In its decision, the RO noted that service treatment records contained no evidence of treatment for headaches and that the post-service clinical evidence showed that the appellant's complaints of headaches in August 2003 were associated with his nonservice-connected sleep apnea.  The appellant was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

In order to determine whether new and material evidence has been received, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in February 2008.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

The additional evidence received since February 2008 includes VA medical records and an August 2017 VA sinus examination indicating occasional headaches.  However, as there was evidence of the appellant experiencing post-service headaches at the time of the February 2008 rating decision, the evidence documenting continued notations of post-service headaches is cumulative of evidence previously considered.  The critical element lacking in the February 2008 rating decision was the lack of an in-service injury or disease, including complaints, observations, or treatment, regarding headaches.  

The Board has considered that the additional evidence received since the final February 2008 rating decision indicates that the appellant's post-service headaches are a symptom of his service-connected sinusitis.  As set forth above, the appellant's headaches associated with sinusitis have been considered in assigning the rating for his service-connected sinusitis.  The additional evidence does not contain any indication that the appellant manifests a separate headache disability as a result of service-connected disability.  Thus, this additional evidence does not serve as a basis to reopen the claim.  

Consequently, the Board finds that new and material evidence has not been received and the claim of service connection for headaches is not reopened.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

In a July 1998 rating decision, the RO denied service connection for hypertension.  The RO noted that the appellant's service treatment records were negative for diagnoses or treatment of hypertension and the record contained no indication that hypertension had been present within one year of service discharge; rather, hypertension was not shown until 1996.  The appellant was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

In a February 2008 rating decision, the RO again denied service connection for hypertension.  In its decision, the RO noted that the record continued to lack evidence which would establish that hypertension was incurred in or aggravated by service, manifested to a compensable degree within one year following discharge from service, or is proximately due to his service -connected low back disability.  The appellant was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

In this appeal, the appellant again seeks service connection for hypertension.  In order to determine whether new and material evidence has been received, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in February 2008.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

The additional evidence of record includes evidence that the appellant currently has hypertension which he contends began in service or is related to his service-connected back disability, as well as clinical evidence which indicates that the appellant's hypertension is associated with his sleep apnea.  

However, the information contained in this additional evidence was considered by the RO at the time of the February 2008 rating decision.  A diagnosis of hypertension was of record at the time of the February 2008 rating decision as were the appellant's contentions that his hypertension had begun in service or was related to his service-connected back disability.  Thus, this evidence is cumulative of evidence previously considered.  With respect to the clinical evidence indicating that the appellant's hypertension is associated with his sleep apnea, as service connection for sleep apnea has been denied below, this evidence raises no reasonable possibility of substantiating the claim.  Thus, it is not new and material evidence within the meaning of 38 C.F.R. § 3.156.  

The critical element in the February 2008 denial of the application to reopen the previously-denied claim of service connection for hypertension was the lack of evidence of a medical nexus between the appellant's current hypertension and his active service, as such was missing at the time of the July 1998 rating decision.  No new and material evidence regarding a nexus has been received.  Again, the appellant's contentions that his hypertension is causally related to his service, to include as secondary to his service-connected back disability, are duplicative of evidence already of record.

As the newly-received evidence is cumulative of the evidence of record at the time of the prior final denial, the Board finds that new and material evidence has not been received and the claim of service connection for hypertension is not reopened.  38 C.F.R. § 3.156.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Obstructive Sleep Apnea

A February 2008 rating decision denied service connection for obstructive sleep apnea with nocturnal snoring and hypoxemia.  The appellant was duly notified of the RO's determination and his appellate rights but he did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.

In order to determine whether new and material evidence has been received, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final rating decision in February 2008.  After reviewing the record, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156.

The newly-submitted evidence includes reports of sleep problems while on active duty and the appellant's theory that his currently-diagnosed obstructive sleep apnea is causally related to his service-connected PTSD.  However, the appellant's reports of sleep problems while on active duty were of record at the time of the February 2008 rating decision.  The newly-received complaints of sleep problems while on active duty are therefore cumulative.  It is not disputed that the appellant has been diagnosed with obstructive sleep apnea, nocturnal snoring, and hypoxemia.  Such diagnoses, however, were of record at the time of the February 2008 rating decision and therefore the clinical evidence showing continued diagnoses of this disability are cumulative of evidence previously considered at the time of the prior final denial.  

With respect to the appellant's contentions to the effect that his sleep apnea was caused by his service-connected PTSD, a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the sole basis for reopening the claim in the absence of new and material evidence.  Boggs v. Peake, 520 F.3d 1330, 1336-1337 (Fed. Cir. 2008).  However, while a new theory of entitlement for the same disease or injury cannot serve as the basis of a new claim, if the evidence supporting the new theory constitutes new and material evidence, the claim may be reopened.  Id.

In this case, however, the record contains no competent evidence of an association between the appellant's sleep apnea and his service-connected PTSD.  While the credibility of newly-submitted evidence is generally presumed, see Justus v. Principi, 3 Vet. App. 510, 513 (1992), this is not the case if the evidence is beyond the competence of the witness.  In this case, the record reflects that the appellant lacks the competency to provide probative evidence of a link between his sleep apnea and his service-connected PTSD.  The Board recognizes that the appellant's MOS was 91A10 Medical Specialist and that he works for a nursing service as a nursing aide; however, the evidence establishes that the appellant's occupation is a physical one.  See e.g. December 1997 hearing transcript (the appellant's duties include lifting patients and rolling them in bed).  Further, his in-service training included a six-week medical specialist course, a four-week patient care specialist course, and a two-week emergency medical technician basic course.  The Board finds that the record does not establish that the appellant is competent to opine as to the etiology of his obstructive sleep apnea because there is no adequate foundation in the current record to establish that he has the education, training, or clinical experience to offer a medical nexus opinion relative to the cause of such.  

Thus, the Board finds that new and material evidence has not been received and the claim of service connection for obstructive sleep apnea is not reopened.  38 C.F.R. § 3.156.  In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The reduction of the evaluation of bilateral hearing loss from 50 percent to 40 percent, effective August 11, 2017, was proper; entitlement to a rating in excess of 50 percent for bilateral hearing loss prior to August 11, 2017, and a rating in excess of 40 percent thereafter, is denied.

Entitlement to an initial 10 percent rating, and no higher, for sinusitis, status post sinus surgery, is granted, subject to the law and regulations governing the payment of monetary benefits.

New and material evidence having not been received, the application to reopen the previously-denied claim of service connection for a skin disability is denied.

New and material evidence having been received, the claim of service connection for residuals of a right ankle sprain is reopened.

New and material evidence having been received, the claim of service connection for residuals of a left ankle sprain is reopened.

New and material evidence having not been received, the application to reopen the previously-denied claim of service connection for headaches is denied.

New and material evidence having not been received, the application to reopen the previously-denied claim of service connection for hypertension is denied.

New and material evidence having not been received, the application to reopen the previously-denied claim of service connection for obstructive sleep apnea with nocturnal snoring and hypoxemia is denied.


REMAND

I.  PTSD hospitalization records

An April 2018 VA Medical Center Report of Hospitalization states that the appellant was hospitalized for PTSD on April 16, 2018, and was still an in-patient as of April 23, 2018.  Records associated with such hospitalization should be associated with the claims file as they are relevant to the current severity of the appellant's service-connected PTSD.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

II.  Service connection examinations

The appellant served in Southwest Asia during the Persian Gulf War.  He has competently reported irregular heartbeat and left shoulder numbness and tingling.  He has also competently reported experiencing cold feet, and that he was exposed to cold temperatures while serving near the Demilitarized Zone in Korea.

VA's duty to assist also includes obtaining a medical examination or opinion when such is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or medical opinion is necessary if the evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the claimant suffered an event, injury, or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the reopened right and left ankle claims, the statutory duty to assist has been triggered, as noted infra.  See 38 U.S.C. § 5103.  Likewise, with respect to the right and left knee claims, the appellant has contended that his current bilateral knee disabilities are causally related to trauma from having to march in cold weather.  He also reported spraining his left knee during air assault training.  See Statement received in September 2017.  He has not yet been afforded an examination for these claims.

The Board thus finds that the appellant should be afforded appropriate examination or examinations with respect to his service connection claims for a heart problem, cold feet, left shoulder numbness and tingling, residuals of a right ankle sprain, residuals of a left ankle sprain, right knee disability, and left knee disability. 

III.  Increased ratings for degenerative arthritis with degenerative joint disease with mechanical low back pain and intervertebral disc syndrome and sciatic nerve involvement associated with intervertebral disc syndrome, left lower extremity, previously evaluated as peripheral nerve deficits

The appellant was most recently afforded an examination in August 2017 regarding the nature and severity of his back and left lower extremity disabilities.  In a Statement in Support of Claim received in September 2017, the appellant reported that his disability had "tremendously gotten worse."  Thus, the Board finds that an examination is necessary.



IV.  TDIU

During his August 2017 contracted psychiatric examination, the appellant reported that, although he had been working for a nursing service for 16 years, he felt "burnt out" and had missed many days of work due to low motivation.  He was in the process of applying for early retirement related to his physical and mental health concerns.  It is unclear if the appellant is currently working at the present time.

Thus, the record has reasonably raised the issue of entitlement to TDIU.  The appellant's combined evaluation for compensation is 90 percent.  He was rated at 50 percent for PTSD prior to August 11, 2017, and at 70 percent thereafter.  Thus, he is eligible for consideration of a schedular TDIU.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part and parcel of a claim for increased evaluation).

As the AOJ has not had an opportunity to develop and adjudicate this issue in the first instance, to include providing the appellant with the formal TDIU application form (VA Form 21-8940), a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA medical records with the claims file, to include records associated with the appellant's hospitalization in a VA medical center for PTSD, which began in April 2018.

2.  Develop and adjudicate the issue of entitlement to a TDIU, to include providing the Veteran with the formal TDIU application form (VA Form 21-8940).

3.  The appellant should be afforded a VA medical examination(s) to evaluate the nature and etiology of any current left shoulder, heart, and cold feet symptoms.  Access to the appellant's claims folder should be made available to the examiner for review in connection with the examination.  The examiner should be asked to: 

Provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the appellant currently exhibits any disability manifested by left shoulder tingling and numbness, an irregular heartbeat, or cold feet.  

For any such disability diagnosed, the examiner should provide an opinion, with supporting rationale, as to whether the disability was incurred during the appellant's active service, or is otherwise the result of an in-service disease or injury.

If the examiner is unable to provide a diagnosis, he or she should provide an opinion, with supporting rationale, as to whether the appellant's reported left shoulder tingling and numbness, irregular heartbeat and cold feet, are at least as likely as not (50 percent or greater probability) representative of an undiagnosed illness or medically unexplained chronic multisymptom illness caused by the appellant's service in the Southwest Asia theater of operations.

4.  Schedule the appellant for an examination(s) to determine the nature and etiology of his claimed right ankle, left ankle, right knee, and left knee disabilities.  

Access to the appellant's claims folder should be made available to the examiner for review in connection with the examination.  The examiner should be asked to identify all right ankle, left ankle, right knee, and left knee disabilities identified on examination.  

The examiner should also provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any right ankle, left ankle, right knee, and left knee disabilities identified on examination were incurred during the appellant's active service, or were otherwise a result of an in-service disease or injury, to include the 1992 left ankle sprain or marching in cold weather.

5.  Schedule the appellant for an examination to ascertain the severity of his service-connected low back and left lower extremity disability.  Access to the appellant's claims file should be made available to the examiner for review in connection with the examination.  

The examiner should identify all symptomatology and pathology associated with the appellant's service-connected low back disability, including neurological components, and comment on the severity of those symptoms and pathology.  

The examination report should include the range of motion of the lumbar spine in degrees, if not medically contraindicated.  The examiner must, to the extent practicable, specifically measure both active and passive range of motion, in weight-bearing and nonweight-bearing, as required by 38 C.F.R. § 4.59.  If any such testing cannot be performed on the joint at issue, he or she should state so and provide an explanation.  Additionally, the examiner should comment on the extent of any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  A clear rationale for all opinions must be provided.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the appellant, to what extent, if any, such flare-ups affect functional impairment.  

Finally, the examiner should comment on any incapacitating episodes (i.e., a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician) associated with the appellant's lumbar spine disability.  If the appellant has incapacitating episodes, the examiner should specify the frequency of those episodes.

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the benefits sought on appeal remain denied, a Supplemental Statement of the Case must be provided to the appellant and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


